Exhibit 10.1

 

[g126961kcimage002.gif]

 

October 29, 2004

 

Mr. Ken Saunders
30862 Steeplechase Drive
San Juan Capistrano, CA 92675

RE: Amendment to Employment Agreement

 

Dear Ken:

 

This letter sets forth the agreement between you and Peregrine Systems, Inc.
(the “Company”) to amend the terms of the letter agreement between you and the
Company, dated July 20, 2004 (the “Employment Agreement”), as set forth herein.

 

Effective as of October 1, 2004, the Employment Agreement is hereby amended such
that the last sentence of the introductory paragraph of the Employment Agreement
is deleted in its entirety and replaced with the following:

 

“Additionally, effective on November 1, 2004 you will become the Executive Vice
President and Chief Financial Officer.”

 

Other than as set forth herein, the terms and conditions of your Employment
Agreement shall remain unchanged and in full force and effect.  Please
acknowledge your agreement with the foregoing by executing this letter in the
space provided below.

 

 

Sincerely,

 

 

 

/s/ John Mutch

 

 

John Mutch

 

Chief Executive Officer

 

 

Acknowledged and agreed

 

to as of October 29, 2004

 

 

 

 

 

/s/ Ken Saunders

 

 

Ken Saunders

 

 

--------------------------------------------------------------------------------